As filed with the Securities and Exchange Commission on February 12, 2013 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVRA SURGICAL ROBOTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2277305 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) c/o Stamell & Schager, LLP 1 Liberty Plaza, 35th Floor New York, New York 10006 (212) 566-4047 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jared B. Stamell Vice President, Secretary and Treasurer Stamell & Schager, LLP 1 Liberty Plaza, 35th Floor New York, New York 10006 (212) 566-4047 Fax: (212) 566-4061 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David N. Feldman, Esq. Richardson & Patel, LLP The Chrysler Building 405 Lexington Avenue, 49th Floor New York, NY 10174 (212) 869-7000 Fax: (917) 677-8165 As soon as practicable after the effective date of this Registration Statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Proposed Maximum Aggregate Offering Amount (1) Proceeds to Company (2)(3) Amount of Registration Fee(4) Common Stock, $0.0001 per share $ $ $ Presumes the sale of the Maximum Offering Amount, not including any Over-Subscription. Reflects selling commissions of up to 10 % of the aggregate offering price which may be payable with respect to those shares offered and sold through Selling Agents, on the Company's behalf. It is assumed for the purposes of this table that the Maximum Offering Amount, not including any Over-Subscription, is sold and that all shares are sold through Selling Agents. The Company will agree to indemnify any participating Selling Agents against certain liabilities, including liabilities under the Securities Act of 1933, as amended. See "Plan of Distribution." Before deducting expenses of the offering payable by the Company estimated at approximately $150,000.See "Use of Proceeds" and "Plan of Distribution." Calculated pursuant to Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED February 12, 2013 PROSPECTUS AVRA Surgical Robotics, Inc. Up to $15,000,000 Maximum ofshares of Common Stock This prospectus relates to the sale ofshares of our common stock, $0.0001 par value per share.We will not raise gross offering proceeds of more than $15,000,000, which we refer to as the "Maximum Offering Amount," unless this offering is over-subscribed, in which case the Company may, in its sole discretion, sell up to an additionalshares of common stock ($2,000,000) to cover such over-subscriptions. Subscription payments will be placed in an account held by the escrow agent, in trust for our subscribers’ benefit, pending release to us.Subscription payments are considered binding on the subscriber. The Company reserves the right to reject any subscription for any amount, in whole or part for any reason whatsoever. We will file post-effective amendments to the registration statement of which this prospectus is a part, which will be subject to review by the Securities and Exchange Commission (the “SEC”), to allow us to continue this offering for at least 12 months. There is not currently, and there has never been, any public market for our common stock.Our common stock is not currently eligible for trading on any national securities exchange, NASDAQ or any over-the-counter markets, including the OTC Bulletin Board or an OTC Market Group quotation system such as the OTCQB, and we cannot assure you that our common stock will become eligible for trading.We intend to arrange for a registered broker-dealer to apply to have our common stock quoted on the OTC Bulletin Board and/or an OTC Market Group quotation system such as the OTCQB. As a mandatory reporting company, we file annual, quarterly and current reports, proxy statements and other information about us with the SEC, as required. Some or all of the common stock may be sold by our officers and directors.None of these officers or directors will receive any commission or compensation for the sale of the securities.We have no current arrangements nor have we entered into any agreements with any underwriters, broker-dealers or selling agents for the sale of the securities, but we may enter into such arrangements and agreements.If we can engage one or more underwriters, broker-dealers or selling agents (“Selling Agents”) and enter into any such arrangements, our common stock will be sold through such Selling Agents.No Selling Agent will have any obligation to purchase or accept any shares. See “Plan of Distribution” beginning on page 39 of this prospectus for more information on this offering.If we choose to sell our common stock through Selling Agents, we will file a post-effective amendment to the registration statement of which this prospectus is a part to identify them.We expect that any such sales will be made on a best efforts basis. We are offering our common stock at an initial price of $. We do not expect any secondary market in our common stock to develop for the foreseeable future. As a result, you should not expect to be able to resell your common stock regardless of how we perform and, if you are able to sell your common stock, you are likely to receive less than your purchase price.While we currently intend to seek quotation of our shares on the OTC Bulletin Board and/or the OTCQB, there can be no assurance that we will be successful in listing our shares on the OTC Bulletin Board and/or the OTCQB.As a result of these factors, an investment in our common stock is not suitable for investors who require short or medium term liquidity. We are an “emerging growth company” under the federal securities laws and will be subject to reduced public company reporting requirements. An investment in our common stock may be considered speculative and involves a high degree of risk, including the risk of a substantial loss of your investment.See “Risk Factors” beginning on page 6 to read about the risks you should consider before buying shares of our common stock.An investment in our common stock is not suitable for all investors.We intend to continue to issue common stock in this offering and, as a result, your ownership in us is subject to dilution.See “Risk Factors—Risks Relating to this Offering and Our Common Stock.” This prospectus contains important information that a prospective investor should know before investing in our common stock.Please read this prospectus before investing and keep it for future reference.We file annual, quarterly and current reports, proxy statements and other information about us with the SEC, as required.This information will be available free of charge by contacting us c/o Stamell & Schager, LLP, 1 Liberty Plaza, 35th Floor, New York, New York 10006 or by telephone at (212) 566-4047.The SEC also maintains a website atwww.sec.govthat contains such information. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2013. TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 6 Special Note Regarding Forward-Looking Statements 20 Use of Proceeds 20 Capitalization 21 Dilution 22 Market for Common Equity 22 Determination of Offering Price 23 Description of Our Business 23 Property 30 Legal Proceedings 30 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Directors, Executive Officers, Promoters and Control Persons 34 Executive Compensation 36 Certain Relationships and Related Transactions 38 Plan of Distribution 40 Security Ownership of Certain Beneficial Owners and Management 41 Description of Securities 42 Interests of Named Experts and Counsel 44 Experts 44 Where You Can Find More Information 44 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 44 Financial Information F-1 PROSPECTUS SUMMARY The following summary highlights selected information contained elsewhere in this prospectus. This summary is not complete and does not contain all the information that should be considered before investing in our common stock. Before making an investment decision, investors should carefully read the entire prospectus, paying particular attention to the risks referred to under the headings “Risk Factors” and “Special Note Regarding Forward-Looking Statements” and our financial statements and the notes to those financial statements. We have not authorized any other person to provide you with different information. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. As used in this prospectus, unless the context requires otherwise, the terms “Company,” “we,” “our” and “us” refer to AVRA Surgical Robotics, Inc., a Delaware corporation formed on August 29, 2006 (formerly known as RFG Acquisition II Inc.) and our 80% owned subsidiary, MIS-Robotics GmbH, a German corporation (“MIS-Robotics”). Company Overview We are a development stage company that designs and intends to manufacture the AVRA Surgical Robotic System (ASRS), which will operate as a minimally invasive surgical system. At present, pursuant to that certain Development and Manufacturing Agreement by and between our 80% owned subsidiary, MIS-Robotics, and RG Mechatronics GmbH, a German corporation (“RGM”), dated as of October 22, 2012, a copy of which is filed as Exhibit 10.6 to the registration statement of which this prospectus is a part, we are in the process of building prototypes, manufacturing key components and continuing with the registration of the ASRS to receive a CE mark, the international symbol of adherence to quality assurance standards and compliance with applicable European medical device directives. After finishing these processes we expect to launch the system. Our system is expected to be procedurally competitive with other broad multi-application systems and furthermore, may over time be utilized in more narrowly defined procedures in orthopedics, neurosurgery, diagnosis (ultrasound, biopsy, skin scanning), therapy and medical activities, such as seeding, cryo-therapy and High Intensity Focused Ultrasound (“HIFU”), many of which may require simply a single arm, a usage for which our modular configuration is expected to be uniquely tailored. We are currently focused on the development of the ASRS to maximize its adaptability through modular design, size and compelling cost comparisons (system, service and tools) to current systems. We believe that elements of our products qualify for patent protection and we are filing patent applications in jurisdictions in which we intend to distribute as development of our products proceeds. The Company believes that robotically controlled minimally invasive surgery (“MIS”) is now a generally accepted operating alternative to open or hand-manipulated laparoscopic surgery in an increasing number of soft tissue surgeries, and fully acknowledged as a major option, in, for example, prostatectomies and hysterectomies. The Company further believes that general surgery, cardiac, thoracic, head and neck, revascularization, pediatric, transoral, and otolaryngological procedures are all also increasingly employing robots as an operating platform. We believe our MIS system will be procedurally competitive with other broad multi-application systems, such as the Intuitive Surgical, Inc. (“Intuitive”) da Vinci Surgical System (“da Vinci”), and may over time be utilized in more narrowly defined procedures in: orthopedics, neurosurgery, diagnosis (ultrasound, biopsy, skin scanning), therapy, and medical activities, such as seeding, cryo-therapy and HIFU, many of which may require a single arm, a usage for which we believe our modular configuration will be uniquely tailored. MIS operations have grown significantly over the past several years. It is estimated that the global surgical medical robotic market will grow from approximately $2.5 billion to $8.5 billion between now and 2018, a compounded annual growth rate of approximately 20%. Management believes that a large percentage of the total will come from outside the United States, where the markets for robotic surgery are still underserved, most likely in Europe, but also in emerging countries like India, China and Brazil. 1 We believe our ASRS is the ‘next generation’ in robotically controlled MIS systems in that it will offer a significantly more adaptable platform with modular design, size and compelling cost comparisons (system, service and tools) to current systems. In addition, we plan to deliver the system at a price point that we believe will open the market to users who are capital constrained in their medical device budgets. Private and public health insurers around the world are becoming more cost-conscious, forcing hospitals to re-evaluate their capital spending plans but strengthening the case for technologies that can reduce the cost of surgical procedures. We believe that our system will be particularly suitable to respond to those concerns. Further, we believe that there are many smaller surgical suites and even medical offices and centers for which the size and flexibility of our device could offer new operating opportunities. The Offering We are offering for direct sale no more thanshares of our common stock. We will not raise more than the Maximum Offering Amount unless this offering is over-subscribed, in which case the Company may, in its sole discretion, sell up to an additionalshares of common stock ($2,000,000) to cover such over-subscriptions.Presuming we successfully raise the Maximum Offering Amount, gross proceeds are expected to be approximately $15,000,000, excluding any Over-Subscription and up to a 10% commission paid to Selling Agents, to the extent the Company engages Selling Agents in connection with the offering. See “Use of Proceeds.” Information regarding our common stock is included in the section of this prospectus entitled “Description of Securities.” There is presently no public market for our securities and an active trading market may never develop. We do not expect any secondary market in our common stock to develop for the foreseeable future. As a result, investors should not expect to be able to resell purchased common stock regardless of how we perform and, if investors are able to sell purchased common stock, they are likely to receive less than their purchase price.While we currently intend to seek quotation of our shares on the OTC Bulletin Board and/or an OTC Market Group quotation system such as the OTCQB, there can be no assurance that we will be successful in listing our shares on the OTC Bulletin Board and/or an OTC Market Group quotation system.As a result of these factors, an investment in our common stock is not suitable for investors who require short or medium term liquidity. Risks Related to Our Business Our business is subject to a number of risks.You should carefully consider the risks described under “Risk Factors” beginning on page 6 of this prospectus, as well as other information included in this prospectus, including our financial statements and the notes thereto, before making an investment decision. Corporate Information Our principal executive offices are located at c/o Stamell & Schager, LLP, 1 Liberty Plaza, 35th Floor, New York, NY 10006.Our telephone number is (212) 566-4047. We do not currently have a corporate website. 2 The Offering The following summary contains basic information about this offering and our common stock and is not intended to be complete.It does not contain all the information that may be important to you. For a more complete understanding of our common stock, please refer to the section of this prospectus entitled “Description of Securities.” Issuer AVRA Surgical Robotics, Inc., a Delaware corporation Maximum number of shares of common stock offered by us shares of common stock, par value $0.0001 per share Common stock outstanding prior to this offering 38,829,238 shares of common stock (1) Common stock outstanding after this offering, assuming the Maximum Offering Amount is raised shares of common stock (1) Use of Proceeds We intend to use the net proceeds from our sale of common stock in this offering primarily for research, development and manufacturing; patent and regulatory expenses; and business development and administration. Market for our common stock There is currently no market for our common stock and we cannot assure you that a market will develop.We intend to apply for quotations of our common stock on the OTC Bulletin Board and/or an OTC Market Group quotation system such as the OTCQB, but we cannot assure you that our application will be approved. The number of shares of our common stock to be outstanding both before and after this offering is based on the number of shares outstanding as of January 31, 2013 and excludes: Outstanding warrants to purchase 550,000 shares of common stock. Also excludes any sales pursuant to the Company’s decision to utilize Over-Subscriptions. 3 Summary of Selected Financial Information The table below includes historical selected financial data for each of the years ended December 31, 2011 and 2010, derived from our audited financial statements included elsewhere in this prospectus.The table below also includes historical selected financial data for each of the nine month periods ended September 30, 2012 and 2011, derived from our unaudited condensed financial statements included elsewhere in this prospectus. You should read the historical selected financial information presented below in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and our financial statements and the notes to those financial statements included elsewhere in this prospectus.Historical results are not necessarily indicative of the results that may be expected for any future period. CONSOLIDATED BALANCE SHEETS For the Nine Months Ended September 30, 2012 (Unaudited) For the Nine Months Ended September 30, 2011 (Unaudited) For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 Assets Current Assets Cash $ $ $
